—In a negligence action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), entered January 7, 1997, which, upon a jury verdict, is in favor of the plaintiffs and against them in the total amount of $305,053.11.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendant’s contention, the jury properly concluded that the daily activities of the plaintiff Mariamma Varughese Karamvelil were substantially curtailed for more than 90 days during the 180 days immediately following the accident which caused her injuries, thereby establishing “serious injury” as defined by Insurance Law § 5102 (d) (see, Gaddy v Eyler, 79 NY2d 955; Walsh v Kings Plaza Replacement Serv., 239 AD2d 408; Kim v Cohen, 208 AD2d 807, 808; Gleissner v LoPresti, 135 AD2d 494, 495).
Further, contrary to the defendants’ contention, considering the nature and consequence of the injuries sustained by the plaintiff, the award of damages did not deviate materially from what would be reasonable compensation (see, Brown v Stark, 205 AD2d 725; Orris v West, 189 AD2d 866).
The defendants’ remaining contention is without merit.
Miller, J. P., Thompson, Friedmann and McGinity, JJ., concur.